As filed with the Securities and Exchange Commission on May 19, 2011 Securities Act registration No. 333-53390 Investment Company Act file No. 811-10261 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Post-Effective Amendment No.15 x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No.17 x PEARL MUTUAL FUNDS on behalf of its series: Pearl Total Return Fund Pearl Aggressive Growth Fund 2610 Park Avenue P.O. Box 209 Muscatine, Iowa 52761 Telephone number 563-288-2773 Copies to: Robert H. Solt Eric S. Purple 2610 Park Avenue K&L Gates LLP P.O. Box 209 1treet, N.W. Muscatine, Iowa 52761 Washington, DC 20006 (Agent for service) This amendment is being filed solely to submit exhibits containing risk/return summary information in interactive data format that is identical to the risk/return information contained in the Registrant’s prospectuses for Pearl Total Return Fund and Pearl Aggressive Growth Fund, which were filed with the Securities and Exchange Commission in Post-Effective Amendment No. 14 to the Registrant’s registration statement on April 29, 2011: It is proposed that this filing will become effective: x immediately upon filing pursuant to rule 485(b) ¨ on pursuant to rule 485(b) ¨ 60 days after filing pursuant to rule 485(a)(1) ¨ on pursuant to rule 485(a)(1) ¨ 75 days after filing pursuant to rule 485(a)(2) ¨ on pursuant to rule 485(a)(2) SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this post-effective amendment pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in Muscatine, Iowa on May 18, 2011. PEARL MUTUAL FUNDS By /s/ Robert H. Solt Robert H. Solt, President Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities and on the date indicated. Name Title Date /s/ John W. Axel Trustee ) John W. Axel ) ) /s/ Douglas B. Coder Trustee ) Douglas B. Coder ) ) /s/ Dr. David N. DeJong Trustee ) Dr. David N. DeJong ) ) /s/ David L. Evans Trustee ) David L. Evans ) ) May 18, 2011 /s/ Robert H. Solt Trustee ) Robert H. Solt President ) Chief Executive Officer ) Chief Operating Officer ) Chief Financial Officer ) Assistant Secretary ) Treasurer ) (principal accounting officer) ) (principal executive officer) /s/ David M. Stanley Trustee ) David M. Stanley Chief Legal Officer ) Senior Counsel ) Secretary ) /s/ Dr. James P. Stein Trustee ) Dr. James P. Stein Chairman of the Board ) Exhibits Being Filed with This Amendment Exhibit Description EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
